United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Port Jefferson Station, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-861
Issued: November 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2011 appellant, through her representative, filed a timely appeal from an
October 4, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On July 22, 2009 appellant, then a 49-year-old custodian, filed an occupational disease
claim (Form CA-2) alleging that she sustained an aggravation of a prior employment-related

1

5 U.S.C. § 8101 et seq.

emotional condition.2 She alleged that there were repeated violations by management of her
modified work assignment, and disparaging and disparate treatment by a Ms. Feld-Byers, a
supervisor.
In a statement dated July 22, 2009, Ms. Feld-Byers stated that appellant was never
assigned duties out of her realm of custodial duties. She indicated that appellant became agitated
with any changes to her regular routine, such as when she was asked to clean the men’s
bathroom because the other custodian was on an extended absence. Ms. Feld-Byers never
witnessed any inappropriate treatment regarding appellant.
By decision dated September 8, 2009, OWCP denied the claim for compensation. It
found there were no compensable work factors established by the evidence of record.
On April 13, 2010 appellant’s representative requested reconsideration of the claim. He
argued that the record established administrative error by the employing establishment.
Appellant submitted an undated statement discussing the employment factors she believed
contributed to her emotional condition. She again asserted that she was told to perform duties
outside her work restrictions, stating that she was told by Ms. Feld-Byers on numerous occasions
to shovel snow on the front walkways and rear ramp. Appellant was subject to disparate and
unfair treatment, citing as examples: (1) she was required to use an online “E-Travel” system,
while others were not required, and she did not revive proper reimbursement; (2) other workers
received Christmas bonuses; (3) there was an unfair division of responsibility between
custodians; and (4) she was no longer eligible for overtime as of September 2008. In addition,
she alleged that copies of duty status reports (CA-17) were left out for others to see, and she
described a June 18, 2009 incident in which Ms. Feld-Byers belittled her in front of her
coworkers.
The employing establishment responded in a September 11, 2010 statement from
Ms. Feld-Byers, who indicated that the E-Travel system was required for all employees.
Ms. Feld-Byers denied that appellant was ever directed to shovel snow, but appellant took it
upon herself as a substitute for cleaning duties. With respect to CA-17 forms, she stated that
many times appellant left the form on a supervisor’s desk. Ms. Feld-Byers reported the form
would be copied and one copy placed in a folder. Regarding the June 2009 incident, she stated
that appellant was attempting to cut a large cardboard box with a knife and the supervisor
became concerned for appellant’s safety as appellant appeared agitated. Ms. Feld-Byers told
appellant the other employee’s had the situation under control and appellant began yelling and
would not calm down. According to Ms. Feld-Byers, she always treated appellant and other
employees with respect and dignity.
The record also contains a September 10, 2010 statement from the postmaster at
appellant’s work site. He stated that the job duties were split equally between the two custodial
positions. The postmaster stated that Ms. Feld-Byers was respectful and sensitive to her
employee’s, but appellant did not accept changes easily. When she was told to clean the men’s
bathroom, she began yelling and screaming. With regard to overtime, the postmaster explained
that a casual employee was hired as a custodian when another custodian did not return to work,
2

According to appellant’s representative, OWCP accepted a claim for injury on March 7, 2008.

2

and therefore the employing establishment no longer needed appellant to work overtime. The
postmaster reiterated that E-Travel was mandatory for all employees, and while appellant was
unhappy with the change she was never denied reimbursement. He also stated there were no
Christmas bonuses, only awards given for exceptional work performance.
By decision dated October 4, 2010, OWCP reviewed the case on the merits of the claim
and denied modification. It found no compensable work factors had been established.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.3 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.4 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.6
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.7 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.8

3

Pamela R. Rice, 38 ECAB 838 (1987).

4

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

5

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

8

Margreate Lublin, 44 ECAB 945, 956 (1993).

3

ANALYSIS
Appellant alleged that she sustained an aggravation of an emotional condition causally
related to factors of her federal employment. The initial question is whether the alleged factors
are compensable work factors that are established by the evidence of record.
Appellant alleged that the employing establishment erroneously required her to work
outside of her work restrictions, specifically that she was required to shovel snow in
December 2008. It is not clear what specific work restriction she believed was being exceeded
in this instance. There is a September 24, 2008 CA-17 (duty status report) in which a physician
checked “intermittent” for various activities, including bending and stooping. The record and
her allegation are not clear as to how long she shoveled or whether it was in violation of her
work restrictions. The statement of Ms. Feld-Byers noted that appellant was not required to
shovel snow. The Board finds that the evidence is not sufficient to establish a compensable work
factor in this regard.
Appellant also alleged she was treated unfairly or differently from other employees. She
cited to administrative actions of the employing establishment, such as the travel reimbursement
and bonuses. As noted, error or abuse by management could constitute a compensable work
factor. There is, however, no probative evidence to substantiate her allegations. As to the
E-Travel system, the employing establishment advised this was a mandatory system and
appellant was not denied reimbursement for expenses. Appellant was not provided overtime
because a casual employee was hired and overtime hours were not necessary. With respect to an
alleged Christmas bonus, the employing establishment stated that no employees received a
Christmas bonus. Appellant alleged an unfair division of responsibility between custodians, but
Ms. Feld-Byers noted the duties were the same. The record does establishes that appellant was
assigned to clean the men’s bathroom during a period when the other custodian was on leave, but
the evidence is not sufficient to establish an unfair division of labor. The Board finds no
evidence of error or abuse by her employer as to appellant’s work assignments.
There is also an allegation that the employing establishment erroneously left medical
reports in public for other employees to view. Appellant did not provide a detailed statement in
this regard. Ms. Feld-Byers stated that appellant left her reports on the supervisors’ desk. The
Board finds no probative evidence to substantiate an allegation of error or abuse. As to a
June 2009 incident, Ms. Feld-Byers discussed the incident and stated that appellant was informed
her help was need with respect to opening boxes. No evidence was presented of verbal abuse by
the supervisor or error in an administrative action.
The Board finds that appellant has not established by probative evidence a compensable
work factor. Since appellant has not established a compensable work factor, the Board will not
address the medical evidence.9
On appeal, appellant’s representative provides citation to case law regarding emotional
condition claims and argued that an employee’s statement regarding an employment incident is
of great probative value. It is well established that a claimant must substantiate an allegation
9

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

with probative and reliable evidence.10 While appellant argued there was error or abuse by
management, the Board finds that the evidence of record does not substantiate a compensable
work factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an emotional condition causally related
to compensable work factors.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2010 is affirmed.
Issued: November 25, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See, e.g., Joel Parker, Sr., 43 ECAB 220 (1991).

5

